Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The disclosure is objected to because of the following informalities:
In paragraph 0024, line 14, Applicant uses the term “LSIs” with no corresponding acronym definition. 
Appropriate correction is required.
Claim Objections
Claims 1-3 are objected to because of the following informalities:  
In claim 1, line 8, it appears Applicant intended “the data generation unit is configured to” to read --the data generation unit is further configured to--
In claim 2, line 1, it appears Applicant intended “the data generation unit is configured to” to read --the data generation unit is further configured to--
In claim 3, line 1, it appears Applicant intended “the data generation unit is configured to” to read --the data generation unit is further configured to--
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Specifically, claim 1 recites “a reception unit configured to acquire diagnostic information of a vehicle and traffic information output from an external device; and a data generation unit configured to extract a plurality of data elements indicating a vehicle status during vehicle traveling from the diagnostic information to generate input data for operating a multimedia device for a vehicle based on the extracted data elements”, which is indefinite. It is unclear how the first and second recited vehicles are related, if at all, rendering the scope of the claims indefinite. Claims 2-3 depend from claim 1, fail to cure said indefiniteness issues, and are thereby similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. For purposes of examination, Examiner will interpret said limitation to mean “a reception unit configured to acquire diagnostic information of a first vehicle and traffic information output from an external device; and a data generation unit configured to extract a plurality of data elements indicating a vehicle status during vehicle traveling from the diagnostic information to generate input data for operating a multimedia device for a second vehicle based on the extracted data elements”, as appears to be most consistent with Applicant’s specification. 
Specifically, claim 4 recites “a step of acquiring diagnostic information of a vehicle and traffic information output from an external device; and a step of extracting a plurality of data elements indicating a vehicle status during vehicle traveling from the diagnostic information to generate input data for operating a multimedia device for a vehicle based on the extracted data elements”, which is indefinite. It is unclear how the first and second recited vehicles are related, if at all, rendering the scope of the claims indefinite. For purposes of examination, Examiner will interpret said limitation to mean “a step of acquiring diagnostic information of a first vehicle and traffic information output from an external a second vehicle based on the extracted data elements”, as appears to be most consistent with Applicant’s specification. 
Claim 4 recites the limitation "the generating step" in line 7.  There is insufficient antecedent basis for this limitation in the claim. 
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 and 4, Examiner deems an input data creation method comprising: a step of acquiring diagnostic information of a vehicle and traffic information output from an external device; and a step of extracting a plurality of data elements indicating a vehicle status during vehicle traveling from the diagnostic information to generate input data for operating a multimedia device for a vehicle based on the extracted data elements, wherein, in the generating step, a timing at which the traffic information is generated on a time axis of the input data is set, and values of data elements included in the input data are changed to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include such an input data creation method for use in a vehicle multimedia device prototype emulator that uses actual data from other vehicles running in the real-world include diagnostics data and traffic information output from an external device (consistent with Applicant’s specification; i.e. a roadside traffic beacon or electronic toll collection (ETC) system), extracting and manipulation data elements from the diagnostics data, for input to a prototype multimedia device for testing or observing behavior of said multimedia device. 
Hou et al. (US PGPub. No. 2020/0209002) is deemed the closest prior art of record, and discloses a method for vehicle telemetry in which received telemetry data is used in generating a simulated environment for a route planning learning engine, in simulating a vehicle, in validating routes and maps, and/or in performing vehicle diagnostics. Hou, however, fails to teach or render obvious an input data creation method for use in a vehicle multimedia device that uses received diagnostics data and traffic information output from an external device, extracting and manipulating data elements from the diagnostics data, for input to a prototype multimedia device for testing or observing behavior of said multimedia device. 
Claims 2-3 depend from claim 1, and are deemed allowable at least by virtue of their dependence on allowable claim 1. 
Conclusion
This application is in condition for allowance except for the following formal matters: 
Specification objections, as outlined above
Claim objections, as outlined above
35 U.S.C. 112(b) rejections, as outlined above
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL V KERRIGAN/               Primary Examiner, Art Unit 3669